Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 23, 2022 of Group II, Claims 13, 15-18, 20-24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130056595 by Tomlinson. 

Regarding Claim 13, Tomlinson discloses a solar panel assembly comprising standoff mounts which attach over a geomembrane (102 Fig. 7 [0003] teaching the claimed “a pair of opposing elongated strips each for attaching in spaced-apart relation on an outer portion to a tufted geosynthetic land cover overlying a ground surface”). 

The fasteners include a flap portion called a mounting channel (134 Fig. 7 for example teaching the claimed “and a lateral portion extending as a flap to a distal edge”) which attaches to a rail formed of polymer (106 Fig. 7 [0050] teaching the claimed “a polymeric layer for overlying the tufted geosynthetic land cover between the pair of opposing elongated strips, said polymeric layer for attaching to the flaps of the respective lateral portions”) having a solar cell panel disposed thereon (100 Fig. 7 teaching the claimed “a solar panel for attaching to the polymeric layer, whereby the solar panel being secured in overlying relation to the tufted geosynthetic land cover generates energy upon exposure to light”). 

Regarding Claims 16 and 17, Tomlinson discloses the standoff mounts are formed of PE and may been heat bonded to the geomembrane ([0044] teaching the claimed “wherein the pair of opposing elongated strips has a polymeric affinity for bonding with the tufted geosynthetic land cover” and the claimed “wherein the pair of opposing elongated strips comprise polyethylene and heat bond in attachment with the tufted geosynthetic land cover”). As the claims are directed to the solar panel energy system with the associated functionality to be attached to a tufted geosynthetic land cover, the functionality is given patentable weight as it is limited to the resulting structure of the energy system. As the disclosure provides that polymeric affinity may be satisfied by the use of PE, it is the Office’s position Tomlinson anticipates the claim. 

Regarding Claim 18, Tomlinson discloses the solar panels include a perimeter so as to attach to the fasteners (138 Fig. 7 teaching the claimed “wherein the solar panel comprises a perimeter portion for receiving fasteners to secure the solar panel to the pair of opposing elongated strips”). 

	Regarding Claim 21, Tomlinson discloses a plurality of hooks (144a, 144b Fig. 7 teaching the claimed “further comprising a plurality of fasteners for securing edge portions of the polymeric layer to the flap”). 

	Regarding Claim 24, Tomlinson discloses the solar panels have a perimeter so as to attach to the rails (Fig. 7 teaching the claimed “wherein the solar panel has a perimeter boundary for securing to the polymeric layer”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson.

Regarding Claim 22, Tomlinson fails to expressly disclose the attachment mechanism between the rail and the mounting channel includes rivets, however, Tomlinson does expressly disclose rivets as a known attachment mechanism between elements within the solar panel assembly (136 Fig. 7) as such, a skilled artisan would appreciate any known attachment mechanism would be obvious to employ to attach the various planar structures in the solar panel assembly, thereby rendering obvious the claimed “wherein the fasteners comprise rivets”. 

Regarding Claim 23, Tomlinson fails to expressly discloses the attachment mechanism as claimed in Claim 23, however, expressly teaches known attachment mechanisms may include a threaded nut/bold combination which may penetrate through a series of layers for attachment of the solar panel assembly (112, 114 Fig. 7) and as such, a skilled artisan would appreciate any known attachment mechanism would be obvious to employ to attach the various planar structures in the solar panel assembly, thereby rendering obvious the claimed “wherein the fasteners comprise a plurality of threaded bolts and nuts, each of the threaded bolts extending through the polymeric layer and flaps and secured with one of the nuts”.

Claim(s)  15 is rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson in view of US 20080069642 by Ayers et al (hereinafter Ayers). 

Regarding Claim 15, Tomlinson discloses the limitations of Claim 1 but fails to disclose the elongated strips are formed of tufted geosynthetic turf strips. 

However, Ayers discloses geomembranes over landfills may be formed of tufted geosynthetic turf (103 Fig. 2a). Such use results in a “pleasant visual appearance” ([0041]) and as such, a skilled artisan would appreciate use of a known type of tufted cover would be obvious in Tomlinson’s system to result in an aesthetic appearance. 

Tomlinson also discloses the use of a tape strip for adhering the assembly to the geomembrane cover formed of the same material as the cover ([0046] Fig. 11a) such that use of the tufted geosynthetic turf cover would result in use of tufted geosynthetic strips to adhere the assembly to the cover ([0046] teaching the claimed “wherein the elongated strips are tufted geosynthetic turf strips”).  

Claim(s)  20 is rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson in view of US 20160254774 by Brady et al (hereinafter Brady). 

Regarding Claim 20, Tomlinson discloses the limitations of Claim 13 but fails to disclose the solar panel is attached to the polymer layer via adhesive. 

However, Brady discloses known methods of attaching solar panels to support devices include clamps, clips, or adhesive ([0012]) and therefore, a skilled artisan would appreciate any known method of attaching a solar panel to a support device may be used in Tomlinson, including adhesive, as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). As such, modified Tomlinson renders obvious use of adhesive, teaching the claimed “further comprising an adhesive between the solar panel and the polymer layer, whereby the solar panel attaches to the polymeric layer”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721